ORDER

The Court of Appeals of Maryland, having considered the Joint Petition for Indefinite Suspension By Consent of the Petitioner, Attorney Grievance Commission of Maryland, and the Respondent, Matthew Evan Fox, Esquire, it is this 4th day of December, 2013;
ORDERED, that Respondent, be and hereby is, indefinitely suspended from the practice of law in the State of Maryland, due to multiple client violations of Md. Lawyers Rules of Professional Conduct 1.1, 1.3, 1.4, 1.16(d), 3.4(c), 8.4(a) and 8.4(d); and it is further
ORDERED, that, in addition to the normal prerequisites of proof required in a Petition for Reinstatement, the Respondent must submit to a mental examination by a mental health practitioner selected by Petitioner and obtain an opinion from said practitioner that Respondent is fit to practice law; and it is further
ORDERED, that, the Clerk of this Court shall remove the name of Matthew Evan Fox, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).